Citation Nr: 0632221	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-02 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
postoperative left varicocele, with chronic testicular pain, 
by history (left varicocele disability), currently rated 10 
percent disabling.

2.  Entitlement to an increased initial, rating for service-
connected adjustment disorder with depressed mood (acquired 
psychiatric disorder), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied an increased 
rating for this veteran's service-connected left varicocele 
disability.  A December 2002 rating decision granted service 
connection for an acquired psychiatric disorder, and assigned 
an initial 30 percent rating.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  A February 2004 rating decision granted service 
connection for scars of the left inguinal region, residuals 
of postoperative left varicocele, and assigned an initial 10 
percent rating.  In September 2004, the veteran stated that 
he was satisfied with the 10 percent rating assigned for his 
scars.  

The Board received additional medical evidence without the 
benefit of a waiver of RO consideration in August 2006.  See 
38 C.F.R. § 20.1304.  The Board notes that most of the 
evidence is duplicate of evidence previous considered, and 
the new evidence consists of a list of the veteran's current 
medications which was also already considered.  The Board 
finds, therefore, that it can adjudicate the veteran's appeal 
without remanding the case.

The issue of entitlement to an increased, initial rating for 
an acquired psychiatric disorder addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Residuals of the veteran's left varicocele disability are 
manifested by subjective complaints of pain; urinary or 
voiding dysfunction has not been shown.  

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a left 
varicocele disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.20, 4.27, 4.115b, 4.124(a), Diagnostic Codes 7525, 7527, 
8530 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  This was not accomplished in this case.  
However, the notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  
The veteran was given proper notice after the initial 
adjudication of the appeal and the RO readjudicated the 
claims following his receipt of such notice.  There is no 
prejudice in the veteran receiving notice of the type of 
evidence necessary to establish an effective date in the 
event that the claim for a higher rating is granted, as the 
Board finds below that the preponderance of the evidence is 
against the claim for a higher rating. 

The Board concludes that the RO letters sent in November 
2001, November 2003, September 2004, and March 2006 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, complied with 
VA's notification requirements, and set forth the laws and 
regulations applicable to his claims.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  VA has satisfied its duty to 
assist.  The record contains the veteran's service medical 
records, VA outpatient treatment records, VA examination 
reports, as well as numerous reports submitted by the 
veteran.  .  

II.  Governing Laws, Regulations and Legal Analysis

The veteran contends that he is entitled to a much higher 
rating than the 10 percent rating currently assigned for his 
left varicocele disability.  Specifically, he notes that he 
suffers from severe, constant, shooting pains, urinary 
dysfunction, and failure to obtain an erection.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is currently assigned a 10 percent disability 
rating for a left varicocele disability under the provisions 
of Diagnostic Codes 7525-8530.  See 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen). 

Diagnostic Code 7525 provides that chronic epididymo-orchitis 
should be rated as urinary tract infections.  Id.  The record 
indicates that the veteran does not have urinary tract 
infections, as repeated urinalyses and blood tests have been 
reported to have been normal. 

The Board notes that Diagnostic Code 8530 provides a 10 
percent disability rating for severe to complete paralysis of 
the ilioinguinal nerve.  38 C.F.R. § 124a, Diagnostic Code 
8530.  However, the 10 percent rating is the maximum 
schedular evaluation available under that diagnostic code.  
If a veteran is in receipt of the maximum disability rating 
available under a diagnostic code for limitation of motion, 
consideration of functional loss due to pain is not required.  
Johnson v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered other potentially applicable 
codes, to include Diagnostic Code 7527 on the basis of 
voiding dysfunction.  The record contains medical evidence 
that the veteran has urinary incontinence.  However, a 
January 2003 VA genitourinary examination report clearly 
stated that the veteran's urinary incontinence was not 
related to the veteran's service-connected disability at 
issue.  In addition, a July 2003 rating decision denied 
service connection for urinary incontinence.  Therefore, the 
veteran cannot obtain a higher rating under this analogous 
Diagnostic Code.  Similarly, the RO, in a December 2002 
decision, denied service connection for claimed impotence.  

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against a rating in excess 
of 10 percent for a left varicocele disability with pain.  
The claim is therefore denied.


ORDER

Entitlement to an increased rating for a left varicocele 
disability is denied.  


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The veteran was afforded a VA mental disorders examination in 
September 2002.  The examiner stated that the veteran has 
"some problem and difficulty" with social and occupational 
function, and interpersonal relationships, because of pain 
and depression due to his service-connected left varicocele.  
Correspondence from the veteran contains assertions which 
indicate that his service-connected psychiatric disability is 
more severe than what is reflected in the September 2002 VA 
examination report.  Another examination is needed for a more 
definitive description of the severity of the service-
connected acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
adjustment disorder with depressed mood.  
The claims folder should be made available 
to and reviewed by the examiner.  The 
examiner should specifically report all 
symptoms attributable to the service-
connected adjustment disorder with 
depressed mood and should state the 
severity of each symptom.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score and should include 
an explanation of the scores meaning. 

3.  The RO should readjudicate the 
veteran's claim for a higher rating for 
the service-connected psychiatric 
disorder.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence 
(including the evidence submitted directly 
to the Board in 2006), and which contains 
a citation and discussion of the 
applicable laws and regulations.  He and 
his representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


